COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:        In re William Andrew Allen

Appellate case number:      01-20-00446-CR, 01-20-00447-CR, 01-20-00448-CR, 01-20-
                            00449-CR, 01-20-00450-CR, 01-20-00451-CR, 01-20-00452-
                            CR, 01-20-00453-CR, 01-20-00454-CR, 01-20-00455-CR,
                            01-20-00456-CR

Date Motion Filed:          July 24, 2020

Party Filing Motion:        Relator, William Andrew Allen


       On July 24, 2020, relator filed a response to this Court’s opinion dismissing relator’s
petition for writ of mandamus. We interpret relator’s motion as a motion for rehearing. It
is ordered that the motion for rehearing is denied.


Judge’s signature: ___/s/ Sherry Radack________
                    Acting individually  Acting for the Court

Panel consists of Chief Justice Radack and Justices Lloyd and Countiss.

Date: ____August 4, 2020_____